DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.
Rejections Withdrawn
1.	The 35 U.S.C. 102(a) rejection of claims 1-2,10,12-15 anticipated by Roberts et al. (US20150017528) has been withdrawn due to applicant’s amendment filed on 11/17/20.
2.	The 35 U.S.C. 103(a) rejection of claims 3-8,11 unpatentable over Roberts et al. in view of Nomura (JP2015061903) has been withdrawn due to applicant’s amendment filed on 11/17/20.
New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

3.	Claims 1-2,5-6,10-15,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US20150017528) in view of Nakatani (US20110127517).
	As to claim 1, Roberts et al. discloses an active material comprising: a porous carbon having a plurality of pores forming a three-dimensional network structure; and a conductive polymer, wherein at least a part of the plurality of pores contains the conductive polymer (paragraph 0029-0030, cl. 3).
	Roberts et al. fail to disclose wherein the conductive polymer comprises a repeating unit represented by the following general formula (4), general formula (5). 
	Nakatani teaches a conductive polymer that can be used as a material for an active layer comprising a repeating unit represented by the following general formula (4) and general formula (5) for the purpose of providing optimal conductive film (paragraph 0255, 0115,0135).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Roberts et al. with a conductive polymer that can be used as a material for an active layer comprising a repeating unit represented by the following general formula (4) and general formula (5) for the purpose of providing optimal conductive film (paragraph 0255, 0115,0135).
As to claim 2, Roberts et al. discloses wherein the porous carbon has a communicated pore opened at a surface of the porous carbon (paragraph 0029-0033).
As to claim 10, Roberts et al. discloses wherein a mass ratio of the porous carbon to the conductive polymer is from 20/80 to 95/5 (paragraph 0031,0033).
As to claim 11, wherein the porous carbon has a bulk density of from 0.1 to 1.0 g/cc since Roberts discloses a mechanically robust, flexible and electrically conducting composite paper which can have variable nanostructure density (paragraph 0033), it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the porous carbon has a bulk density of from 0.1 to 1.0 g/cc in order to provide optimal results in absence of unexpected results.

As to claim 13, Roberts et al. discloses wherein the active material is a cathode active material capable of occluding and releasing an anion (paragraph 0043).
As to claim 14, Roberts et al. discloses an electrode comprising the active material of claim 1 (paragraph 0043).
As to claim 15, Roberts et al. discloses power storage element comprising: a cathode; an anode; and an electrolytic solution, wherein at least one of the cathode and the anode is the electrode of claim 14 (paragraph 0043,cl 16).
As to claim 17, Roberts et al. discloses wherein the porous carbon has a BET specific surface area in the range of from 800 to 1,800 m2/g (paragraph 0055).
As to claim 18, wherein the porous carbon has a pore volume in the range of from 0.5 to 2.3 mL/g Roberts et al. teaches a free volume within the carbon structure  to be about 1-80%, therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide a pore volume in the range of from 0.5 to 2.3 mL/g in order to provide optimal value in absence of unexpected results. 
As to claim 19, Roberts et al. discloses wherein the porous carbon is amorphous (paragraph 0060).
4.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. in view of Yamagishi et al. (US5756879).

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Roberts et al. with conductive electrodes comprising conductive polymer that has the repeating unit represented by general formula 65 (figure 2) for the purpose of providing a conductive polymer to detect the presence of target volatile compounds in ambient air environments (col. 3 lines 57-60).
Allowable Subject Matter
Claim 16 is allowed.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest the active material wherein the repeating unit comprises a structure represented by structure 49 and 50 as shown in claims 20 and 21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,5-6,8,10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724